Citation Nr: 1455578	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-18 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased evaluation for residuals of a traumatic brain injury (TBI), concussion, currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1964 to July 1966.

The present matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, granted the Veteran a 40 percent evaluation (increased from a noncompensable evaluation) for his service-connected TBI residuals (concussion).  The appellant seeks a higher evaluation. 

In an August 2013 videoconference hearing, the Veteran, accompanied by his representative and his spouse, appeared at the RO to present oral testimony in support of his appeal before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

For the reasons discussed below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and his representative if further action is required on their part.


REMAND

As pertinent to the current claim for an increased rating for TBI residuals (concussion), the Board notes that the latest VA compensation examination addressing these disabilities was conducted in September 2011, over three years prior to this writing.  The Veteran expressly stated at his August 2013 Board hearing that he has perceived a worsening of his disabling symptomatology associated with his TBI/concussion residuals since the time of his September 2011 medical examination.  He endorsed increased problems with concentration and memory as well as daily panic/anxiety attacks.  His spouse, Mrs. J. S., also indicated that the Veteran's externally perceivable symptoms of his TBI/concussion residuals have also worsened during the ensuing three years since the latest examination of record.   

The United States Court of Appeals for Veterans' Claims (Court) has held in Weggenmann v. Brown, 5 Vet. App. 281 (1993), that when a veteran claims that his service-connected disability is worse than when originally rated, and the available evidence is too old for an adequate evaluation of his current condition, VA's duty to assist includes providing a new medical examination.  [See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995): The veteran is entitled to a new VA examination where there is evidence (including his statements or testimony) that the service-connected condition has worsened since the last examination.]  Thusly, the case should be remanded to the AOJ, who should then provide the Veteran with the appropriate examination to address the current severity of his TBI/concussion residuals.

While on Remand, the Veteran's updated treatment records should be obtained.

Accordingly, the case is REMANDED to the RO/AOJ for the following action:

1.  After contacting the Veteran and inquiring about all sources of his treatment (both private and VA) for the TBI/concussion residuals at issue in the current appeal and obtaining the appropriate waivers, the AOJ should attempt to obtain copies of updated VA and private medical records pertinent to the Veteran's treatment, which have not yet been associated with the evidence.  

All records obtained must be associated with his claims folder.  If the RO cannot obtain records identified as relevant by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts.

2.  Then, schedule the Veteran for the appropriate VA examination in connection with his claim for an increased rating for TBI/concussion residuals, addressing the criteria for rating impairment contained in Diagnostic Code 8045.  Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  

With regard the aforementioned examination, the examining clinician should review the Veteran's pertinent clinical history contained in his claims file.  

All tests and studies deemed appropriate by the examiner should be conducted.  All pertinent symptomatology and findings should be reported in detail utilizing the current Compensation and Pension Examination TBI Examination Guidelines.  In view of the increased severity of the Veteran's memory deficits, as reported at his August 2013 hearing, neuropsychiatric testing is recommended to evaluate these complaints.

Then, based on the clinical findings obtained on examination and the review of the pertinent clinical history contained in the Veteran's claims file, the examining clinician is asked to specifically address the degree to which the service-connected TBI/concussion residuals are manifested by facets of cognitive impairment including memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; speech; and consciousness.  

The clinician must include a detailed supportive rationale and explanation of any clinical findings and/or opinion presented in his discussion.   If the examiner is unable to present an opinion and/or discussion without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.

For purposes of the discussion, the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim as it pertains to claim for an increased evaluation in excess of 40 percent for TBI/concussion residuals should be adjudicated on the merits following review of all relevant evidence associated with the claims file.    

If maximum benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




